Fourth Court of Appeals
                                  San Antonio, Texas
                                         July 27, 2017

                                     No. 04-17-00456-CV

                                  Monica Yvette VARGAS,
                                         Appellant

                                               v.

                                  Jimmy Edward ESTRADA,
                                          Appellee

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2006EM500512
                           Honorable Renée Yanta, Judge Presiding


                                        ORDER

        Appellant’s motion to extend time to file notice of appeal is hereby granted. The filing
fee is due August 7, 2017. The Clerk’s and reporter’s records are due August 28, 2017.




                                                    _________________________________
                                                    Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of July, 2017.



                                                    ___________________________________
                                                    Luz Estrada
                                                    Chief Deputy Clerk